DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “wherein at least one of the first and second portions includes at least one etched recess pressed in the plate”. Examiner finds said “at least one etched recess pressed in the plate” is unclear and leaves Examiner in doubt as to the meaning of the technical features to which it refers, and thereby renders the scope of said claim unclear. For examination purpose, the limitation is interpreted as recess in the plate. All claims that are dependent upon claim 51 are also rejected for the same reason. 
Claim 51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 recites “a dielectric layer is disposed over the at least one etched recess pressed in the plate”, which is not supported by the specification. The specification fails to teach that claimed “dielectric layer being disposed at the etched recess pressed in the plate” emphasis added. At best published document of the invention, in para [0069] and Figs. 20A-20C, teaches only about etched recess 136, but there is no any disclosure about a dielectric layer disposed over the etched recess 136. All claims that are dependent upon claim 51 are also rejected for the same reason. 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66, 68 and 70 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howarth et al. US 2015/0304561.
Regarding claim 66, Howarth discloses a suspension assembly (Fig. 2 and para [0069]: 40 is suspension system), comprising: 
a support member including a metal base layer (Fig. 5 and para [0082]: discloses support layer 55, and para [0082]: discloses support plate is made of sheet material that provide electrical connection, which infers it is metal material); 
a first attachment structure, the first attachment structure configured to attached to the support member (Fig. 6 and annotated figure below: depicts the support assembly 50 or support layer 55 having plurality of attachment structures 51 i.e., 4 attachment structures of 51), the first attachment structure including:
 a first portion, and a second portion configured to be crimped together with the first portion (see annotated figure below); and
 a moving member (Figs. 2, 8-11 and para [0069]: 60 is moving assembly) movably coupled to the support member (55) (Figs. 2 and para [0071]: discloses support plate 55 and moving member 60 being coupled, Examiner note: the support member 55 and the movable member 60 are appeared to be coupled together via the SMS actuator wires 80), the moving member (60) including a plate (para [0088] and Fig.8: moving plate 62).

[AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First attachment structure)][AltContent: oval][AltContent: oval][AltContent: textbox (Support member)][AltContent: arrow][AltContent: textbox (Moving member)][AltContent: textbox (2nd attachment )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    425
    567
    media_image1.png
    Greyscale


Regarding claim 68, Howarth teaches the suspension assembly of claim 66, comprising: a second attachment structure (crimps 61 as shown in Fig.8), the second attachment structure (61) configured to attach to the moving member (60), the second attachment structure (61) including: a first portion, and a second portion (see annotated figure below) configured to be crimped together with the first portion (see para [0088-0089]).

[AltContent: arrow][AltContent: textbox (Plurality of attachment structure)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Support member)][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Moving member)][AltContent: textbox (2nd attachment )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    425
    567
    media_image1.png
    Greyscale

Regarding claim 70, Howarth teaches the suspension assembly of claim 68, wherein the metal base layer is a unitary metal base (Fig. 8: shows the attachment 61 is a formed from the plate 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69, 72, 74 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth as applied to claim 68 above, and further in view of Bogursky et al. US 2010/0119863.
Regarding claim 69, Howarth teaches the suspension assembly of claim 68, but fails to teach wherein the first portion of the second attachment includes first elongate features spaced apart by first spaces, and the second portion of the second attachment includes second elongate features spaced apart by second spaces, the first spaces are substantially align with the second elongate features and the first elongate features are substantially align with the second spaces.
Howarth and Bogursky are related with respect attachment structure/crimp for crimping SMA wire (para [0002]). Bogursky teaches an attachment structure (Figures 2, 2a, and 2b: depicts crimp element 200), including first portion including first elongated features being spaced apart by first spaces; and a second portion including a second elongate feature being spaced apart by second spaces, wherein the first spaces substantially align with the second features and the first features substantially align with the second spaces (see annotated figure below for the first and second elongated features and first and second spaces. 

[AltContent: textbox (1st elongated feature)][AltContent: textbox (1st space)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (2nd elongated feature)][AltContent: textbox (2nd space)][AltContent: arrow][AltContent: textbox (Wire)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    660
    352
    media_image2.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second attachment of Howarth by utilizing the claimed spaced elongated feature as taught by Bogursky in order to provide tight and secure connection between the crimp element and the wire once the crimp element is crimped as described in para 0030.  
Regarding claim 72, the combination of Howarth and Bogursky teaches the suspension assembly of claim 69, and Bogursky further teaches wherein the first and second elongate features are formed from a conductive material (para [0042]: discloses the crimp heads comprises metal alloy).
Regarding claim 74, the combination of Howarth and Bogursky teaches the suspension assembly of claim 69, and Bogursky further teaches further comprising: a first conductive layer disposed on the first elongate features and the first spaces and a second conductive layer disposed on the second elongate features and the second spaces (Fig. 1a and para [0118]: teaches that cavities and ribs 112a and 112b are piece of metal).
Regarding claim 75, the combination of Howarth and Bogursky teaches the suspension assembly of claim 69, and Bogursky further teaches wherein the first portion includes etched recesses that receive the first elongate features and wherein the second portion includes etched recesses that receive the second elongate features (see annotated figure above of the attachment structure, having etched and recesses regions).
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al. US 2015/0304561.
Regarding claim 71, Howarth teaches the suspension assembly of claim 68, but fails to specifically teach wherein the first attachment structure is attached to the support member using at least one of: an adhesive, a weld and a solder joint and the second attachment structure is attached to the moving member using at least one of: an adhesive, a weld and a solder joint.
However, it has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).  Furthermore, it has been held that the use of a one piece construction as compared with several parts functioning as a single unit would be merely a matter of obvious engineering choice. MPEP 2144.04, Section V, Subsection B, citing In re Larson, 340 F.2d 965, 968; 144 USPQ 347, 349 (CCPA 1965).
In the present case, the non-unitary attachment structure i.e., the first attachment structure being attached to the support member and the second attachment structure being attached to the moving member using an adhesive, a weld and a solder would accomplish the same function as a unitary crimp structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide an attachment structure including a first portion and a second portion coupled using at least one of an adhesive, a weld, and a solder to respective attachment structures i.e., first and second attachment structures, instead of an unitary attachment structure i.e., formed from same plate, because an attachment structure formed from a first portion and a second portion coupled using at least one of an adhesive, a weld, and a solder would accomplish the same function as an unitary attachment structure i.e., formed from same plate, and thus would be merely a matter of obvious engineering choice.
Allowable Subject Matter
Claims 67 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 67, Howarth teaches the suspension assembly of claim 66, and but fails to teaches wherein the first portion of the first attachment includes first conductive traces spaced apart by first spaces and a dielectric disposed between the metal base layer and the first conductive traces, and the second portion of the first attachment includes second conductive traces spaced apart by second spaces and a dielectric disposed between the metal base layer and the second conductive traces, the first spaces are substantially align with the second conductive traces and the first conductive traces are substantially align with the second spaces.
Howarth and Bogursky are related with respect attachment structure/crimp for crimping SMA wire (para [0002]). Bogursky teaches an attachment structure (Figures 2, 2a, and 2b: depicts crimp element 200), wherein the first portion of the first attachment includes first conductive traces spaced apart by first spaces, and the first spaces are substantially align with the second conductive traces and the first conductive traces are substantially align with the second spaces (see annotated figure below for the first and second first conductive traces and second conductive traces spaced by first and second spaces respectively). 

[AltContent: textbox (2nd conductive strip)][AltContent: textbox (1st conductive strip)][AltContent: textbox (1st space)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (2nd space)][AltContent: arrow][AltContent: textbox (Wire)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    660
    352
    media_image2.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second attachment of Howarth by utilizing the claimed spaced elongated feature as taught by Bogursky in order to provide tight and secure connection between the crimp element and the wire once the crimp element is crimped as described in para 0030.  
	However, the combination of Howarth and Bogursky fails to teach a dielectric disposed between the metal base layer and the first conductive traces, and a dielectric disposed between the metal base layer and the second conductive traces
Regarding claim 73, the suspension assembly of claim 69, wherein the first and second elongate features are formed from a dielectric.
Claims 8-28, 33-50 and 76-89 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, Howarth et al. (US 2015/0304561) discloses a suspension assembly (Fig.2 and para [0069]: 40 is suspension system), comprising: 
a support member configured as a metal base layer (Fig. 5 and para [0082]: discloses support layer 55, and para [0082]: discloses support plate is made of sheet material that provide electrical connection, which infers it is metal material), wherein the metal base layer (55) includes a plurality of attachment structures, the plurality of attachment structures includes a first attachment structures (Fig. 6 and annotated figure below: depicts the support structure 50 having plurality of attachment structures 51 i.e., 4 attachment structures of 51); includes a first attachment structure (Fig. 5 and paragraphs [0082-0084]: crimps 51);
a moving member (Figs. 2, 8-11 and para [0069]: 60 is moving assembly) movably coupled to the support member (55) (Figs. 2 and para [0071]: discloses support plate 55 and moving member 60 being coupled, Examiner note: the support member 55 and the movable member 60 are appeared to be coupled together via the SMS actuator wires 80);
the moving member (60) including a plate (para [0088] and Fig.8: moving plate 62), wherein the plate (62) includes a second attachment structure (crimps 61 as shown in Fig.8), the second attachment structure (61) including: a first portion and a second portion (see reproduced figure below for the first and second portion of the second attachment) configured to be crimped together with the first portion (see para [0088-0089]); and 
a shape-memory alloy wire (Fig. 2 para [0078]: 80 is shape-memory alloy (SMA) actuator wires) being coupled to the first attachment structure (51) (para [0082]: discloses that the crimps member 51 is shaped to crimp each SMA actuator wire 80) and the first and second portions (para [0088]: discloses that each crimps member 61 is shaped to crimp each SMA actuator wire 80). 

[AltContent: textbox (Plurality of attachment structure)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Support member)][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Moving member)][AltContent: textbox (2nd attachment )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    425
    567
    media_image1.png
    Greyscale

Howarth fails to disclose the support member configured as one-piece layer and the first portion including first elongated features being spaced apart by first spaces; and a second portion including a second elongate feature being spaced apart by second spaces, wherein the first spaces substantially align with the second elongated features and the first elongated features substantially align with the second spaces.
In the same field of endeavor, Eddington et al. (US 2015/0135703) discloses a suspension assembly (at least in Fig. 4), comprising a support member (at least in Fig. 3: one piece support block 16 is shown), wherein the one-piece layer includes a first attachment structure (at shown in Fig. 3: support block 16 includes attachment structure 18). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the support plate 55 of Howarth by utilizing the one-piece layer as taught by Eddington to give more rigidity and stability to the suspension assembly. 
The combination of Howarth and Eddington does not disclose the first portion including first elongated features being spaced apart by first spaces, and a second portion including a second elongated feature being spaced apart by second spaces, and wherein the first spaces substantially align with the second elongated features and the first elongated features substantially align with the second spaces.
Howarth, Eddington and Bogursky et al. US 2010/0119863 are related with respect attachment structure/crimp for crimping SMA wire (para [0002]). Bogursky teaches an attachment structure (Figures 2, 2a, and 2b: depicts crimp element 200), including first portion including first elongated features being spaced apart by first spaces; and a second portion including a second elongated feature being spaced apart by second spaces, wherein the first spaces substantially align with the second features and the first features substantially align with the second spaces (see annotated figure below for the first and second elongated features and first and second spaces. 

[AltContent: textbox (1st elongated feature)][AltContent: textbox (1st space)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (2nd elongated feature)][AltContent: textbox (2nd space)][AltContent: arrow][AltContent: textbox (Wire)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    660
    352
    media_image2.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second attachment of Howarth by utilizing the claimed spaced elongated feature as taught by Bogursky in order to provide tight and secure connection between the crimp element and the wire once the crimp element is crimped as described in para 0030.  
However, the combination of Howarth, Eddington and Bogursky fails to teach wherein at least one of the first and second portions includes at least one etched recess pressed in the plate, a dielectric layer is disposed over the at least one etched recess pressed in the plate. Claims 9-20 are indicated as allowable due to their claim dependency. 
Regarding claim 21, the prior art fails to teach a dielectric layer is disposed over at least one etched recess pressed in the plate. Claims 22-28 are indicated as allowable due to their claim dependency. 
Regarding claim 33, the prior art fails to teach a first portion including first dielectric features being spaced apart by first space, and a second portion includes second dielectric features being spaced apart by second spaces. Claims 34-42 are indicated as allowable due to their claim dependency. 
Regarding claim 43, Howarth et al. (US 2015/0304561) discloses a suspension assembly (Fig.2 and para [0069]: 40 is suspension system), comprising: 
a support member configured as a metal base layer (Fig. 5 and para [0082]: discloses support layer 55, and para [0082]: discloses support plate is made of sheet material that provide electrical connection, which infers it is metal material), wherein the metal base layer (55) includes a plurality of attachment structures, the plurality of attachment structures includes (Fig. 6 and annotated figure above in claim 1: depicts the support structure 50 having plurality of attachment structures 51 i.e., 4 attachment structures of 51) a first attachment structure (Fig. 5 and paragraphs [0082-0084]: crimps 51), extending from the support member (as shown in Fig. 5: crimp members 51 are extended from support member 55);
a moving member (Figs. 2, 8-11 and para [0069]: 60 is moving assembly) movably coupled to the support member (55) (Fig. 8: depicts support plate 55 and moving plate 62 being coupled), the moving member (60) including a plate (para [0088] and Fig.8: moving plate 62) including: 
a first portion and a second portion (see reproduced figure below for the first and second portion of the moving member 60) configured to be crimped together with the first portion (see para [0088-0089]); and a shape-memory alloy wire (Fig. 2 para [0078]: 80 is shape-memory alloy (SMA) actuator wires) being coupled to the first attachment structure (51) (para [0082]: discloses that the crimps member 51 is shaped to crimp each SMA actuator wire 80) and the first and second portions (para [0088]: discloses that each crimps member 61 is shaped to crimp each SMA actuator wire 80). 
Howarth does not specifically discloses the support member configured as one-piece layer and wherein the second portion is non-unitary with the first portion and coupled to the first portion using at least one of: an adhesive, a weld and a solder joint and the first portion including first dielectric features being spaced apart by first spaces and the second portion including second dielectric features being spaced apart by second spaces. 
In the same field of endeavor, Eddington et al. (US 2015/0135703) discloses a suspension assembly (at least in Fig. 4), comprising a support member (at least in Fig. 3: one piece support block 16 is shown), wherein the one-piece layer includes a first attachment structure (at shown in Fig. 3: support block 16 includes attachment structure 18). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the support plate 55 of Howarth by utilizing the one-piece layer as taught by Eddington to give more rigidity and stability to the suspension assembly. 
The combination of Howarth and Eddington fails to disclose wherein the second portion is non-unitary with the first portion and coupled to the first portion using at least one of: an adhesive, a weld and a solder joint and the first portion including first dielectric features being spaced apart by first spaces and the second portion including second dielectric features being spaced apart by second spaces.
However, it has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).  Furthermore, it has been held that the use of a one piece construction as compared with several parts functioning as a single unit would be merely a matter of obvious engineering choice. MPEP 2144.04, Section V, Subsection B, citing In re Larson, 340 F.2d 965, 968; 144 USPQ 347, 349 (CCPA 1965).
In the present case, the non-unitary attachment structure i.e., crimp formed by coupling the first portion and a second portion using an adhesive, a weld and a solder would accomplish the same function as a unitary crimp structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide an attachment structure including a first portion and a second portion coupled using at least one of an adhesive, a weld, and a solder, instead of an unitary attachment structure i.e., formed from same plate, because an attachment structure formed from a first portion and a second portion coupled using at least one of an adhesive, a weld, and a solder would accomplish the same function as an unitary attachment structure i.e., formed from same plate, and thus would be merely a matter of obvious engineering choice. 
However, the combination of Howarth and Eddington fails to teach the first portion including first dielectric features being spaced apart by first spaces and the second portion including second dielectric features being spaced apart by second spaces. Claims 44-50 are indicated as allowable due to their claim dependency. 
Regarding claim 76, Howarth et al. (US 2015/0304561) discloses a suspension assembly (Fig.2 and para [0069]: 40 is suspension system), comprising: 
a support member including a metal base layer (Fig. 5 and para [0082]: discloses support layer 55, and para [0082]: discloses support plate is made of sheet material that provide electrical connection, which infers it is metal material); 
a first attachment structure (Fig. 6 and annotated figure below: depicts the support structure 50 having plurality of attachment structures 51 i.e., 4 attachment structures of 51), the first attachment structure (Fig. 5 and paragraphs [0082-0084]: crimps 51) configured to attached to the support member (as shown in Fig. 5: crimp members 51 are extended from support member 55), the first attachment structure including:
 a first portion (see annotated figure below), 
a second portion (see annotated figure below) and 
a moving member (Figs. 2, 8-11 and para [0069]: 60 is moving assembly) movably coupled to the support member (Figs. 2 and para [0071]: discloses support plate 55 and moving member 60 being coupled, Examiner note: the support member 55 and the movable member 60 are appeared to be coupled together via the SMS actuator wires 80), the moving member including a plate the moving member (60) including a plate (para [0088] and Fig.8: moving plate 62)
[AltContent: textbox (Plurality of attachment structure of moving member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Plurality of attachment structure of support member)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Support member)][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Moving member)][AltContent: arrow]
    PNG
    media_image1.png
    425
    567
    media_image1.png
    Greyscale


Howarth fails to teach: the first portion including first conductive traces spaced apart by first spaces and a dielectric between the metal base layer and the first conductive traces, and 
the second portion configured to be crimped together with the first portion, the second portion including second conductive traces spaced apart by second spaces and a dielectric between the metal base layer and the second conductive traces, wherein the first spaces substantially align with the second conductive traces and the first conductive traces substantially align with the second spaces.
Howarth and Bogursky are related with respect attachment structure/crimp for crimping SMA wire (para [0002]). Bogursky teaches an attachment structure (Figures 2, 2a, and 2b: depicts crimp element 200), wherein the first portion of the first attachment includes first conductive traces spaced apart by first spaces, and the first spaces are substantially align with the second conductive traces and the first conductive traces are substantially align with the second spaces (see annotated figure below for the first and second first conductive traces and second conductive traces spaced by first and second spaces respectively). 

[AltContent: textbox (2nd conductive strip)][AltContent: textbox (1st conductive strip)][AltContent: textbox (1st space)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (2nd space)][AltContent: arrow][AltContent: textbox (Wire)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    660
    352
    media_image2.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second attachment of Howarth by utilizing the claimed spaced elongated feature as taught by Bogursky in order to provide tight and secure connection between the crimp element and the wire once the crimp element is crimped as described in para 0030.  
The combination of Howarth and Bogursky fails to teach: a dielectric between the metal base layer and the first conductive traces and a dielectric between the metal base layer and the second conductive traces. Claims 77-89 are allowable due to their claim dependency.
Claim 51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a), set forth in this Office action.
Regarding claim 51, Howarth et al. (US 2015/0304561) discloses a suspension assembly (Fig.2 and para [0069]: 40 is suspension system), comprising: 
a support member configured as a metal base layer (Fig. 5 and para [0082]: discloses support layer 55, and para [0082]: discloses support plate is made of sheet material that provide electrical connection, which infers it is metal material) including a plurality of attachment structures (Fig. 6 and annotated figure below: depicts the support structure 50 having plurality of attachment structures 51 i.e., 4 attachment structures of 51), 
at least a first attachment structure of the plurality of attachment structures affixed to the metal base layer (Fig. 5 and paragraphs [0082-0084]: crimps 51 is affixed to the support layer 55) and configured to extend from the support member extending from the support member (as shown in Fig. 5: crimp members 51 are extended from support member 55); 
a moving member (Figs. 2, 8-11 and para [0069]: 60 is moving assembly) movably coupled to the support member (Figs. 2 and para [0071]: discloses support plate 55 and moving member 60 being coupled, Examiner note: the support member 55 and the movable member 60 are appeared to be coupled together via the SMS actuator wires 80), 
the moving member (60) including a plate (para [0088] and Fig.8: moving plate 62); and a second attachment structure (61) (see annotated figure below: depicts the moving 60 having plurality of attachment structures 61 i.e., 4 attachment structures of 61) affixed to the plate (62) (para [0088-0089]: “The moving plate 62 is shaped to form the four crimps 61”).

[AltContent: textbox (Plurality of attachment structure of moving member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Plurality of attachment structure of support member)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Support member)][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Moving member)][AltContent: arrow]
    PNG
    media_image1.png
    425
    567
    media_image1.png
    Greyscale

Howarth fails to disclose the support member configured as one-piece layer and the second attachment structure comprising: a first portion including first elongated features being spaced apart by first spaces; and a second portion configured to be crimped together with the first portion, the second portion including second elongated features being spaced apart by second spaces, wherein at least one of the first and second portions includes at least one etched recess pressed in the plate a dielectric layer is disposed over the at least one etched recess pressed in the plate. 
In the same field of endeavor, Eddington discloses a suspension assembly (at least in Fig. 4), comprising a support member (at least in Fig. 3: one piece support block 16 is shown). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the support plate 55 of Howarth by utilizing the one-piece layer as taught by Eddington to give more rigidity and stability to the suspension assembly. 
The combination of Howarth and Eddington fails to teach: a first portion including first elongated features being spaced apart by first spaces; and a second portion configured to be crimped together with the first portion, the second portion including second elongated features being spaced apart by second spaces, wherein at least one of the first and second portions includes at least one etched recess pressed in the plate a dielectric layer is disposed over the at least one etched recess pressed in the plate. 
In the same field of endeavor, Bogursky teaches an attachment structure (Figures 2, 2a, and 2b: depicts crimp element 200), including first portion including first elongated features being spaced apart by first spaces; and a second portion including a second elongated feature being spaced apart by second spaces, wherein at least one of the first and second portion includes at least one etched recess pressed in the plate (see annotated figure below for the first and second elongated features and first and second spaces) Examiner note: the annotated first space and second space shown below are considered to be the recess  part in the first portion 254 and in the second portion 256 of the attachment structure 250. 

[AltContent: textbox (1st elongated feature)][AltContent: textbox (1st space)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (2nd elongated feature)][AltContent: textbox (2nd space)][AltContent: arrow][AltContent: textbox (Wire)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    660
    352
    media_image2.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second attachment of Howarth by utilizing the claimed spaced elongated feature as taught by Bogursky in order to provide tight and secure connection between the crimp element and the wire once the crimp element is crimped as described in para 0030.  
However, the combination of Howarth, Eddington and Bogursky fails to teach: a dielectric layer is disposed over at least one etched recess pressed in the plate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872